Citation Nr: 1440714	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  09-30 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a disability of the right hand fingers.

3.  Entitlement to service connection for a disability of the left hand fingers.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a disability manifested by infections.

6.  Entitlement to service connection for a disability manifested by breathing problems.

7.  Entitlement to service connection for a kidney disability.

8.  Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1981 to August 1984.  These matters are before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for a kidney disability and a back disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

It is not shown that the Veteran has, or during the pendency of the claim has had, a current diagnosis of a bilateral foot disability, a disability of the right hand fingers, a disability of the left hand fingers, hypertension, a disability manifested by infections, and/or a disability manifested by breathing problems.


CONCLUSIONS OF LAW

Service connection a bilateral foot disability, a disability of the right hand fingers, a disability of the left hand fingers, hypertension, a disability manifested by infections, and a disability manifested by breathing problems is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in August 2008, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The claims were most recently readjudicated by the RO in the July 2009 statement of the case.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records and postservice treatment records were secured.  The Board notes that two attempts have been made to secure records from Baptist Montclair Hospital; however, in January 2009, this facility notified VA that they were unable to locate such records and that there was no patient registration for the dates of service identified.  Accordingly, the Board finds that further efforts in this regard would be futile.  

The RO did not arrange for a VA examination or secure a medical opinion with respect to these claims.  The Board has considered whether an examination is necessary.  Absent any competent (medical) evidence suggesting that the Veteran has a current bilateral foot disability, a disability of the right hand fingers, a disability of the left hand fingers, hypertension, a disability manifested by infections, or a disability manifested by breathing problems, an examination to secure a medical nexus opinion in these matters is not necessary, as even the low standard endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).   

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of:  A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that he has a bilateral foot disability, a disability of the right hand fingers, a disability of the left hand fingers, hypertension, a disability manifested by infections, and a disability manifested by breathing problems due to his service.

STRs show that in October 1981, the Veteran was treated for an upper respiratory infection.  On August 1984 separation report of medical history, the Veteran specifically denied shortness of breath, high blood pressure, arthritis, and foot trouble.  On August 1984 separation examination, the Veteran's lungs, heart, upper extremities, and feet were normal on clinical evaluation.  His blood pressure was noted to be 116/88.  On April 1989 examination, the Veteran's lungs, heart, upper extremities, and feet were again normal on clinical evaluation and his blood pressure was noted as 121/90.  A July 1992 private treatment record noted upper airway irritation.  

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Following a review of the record, the Board notes that there is nothing to suggest the Veteran has a current diagnosis of a bilateral foot disability, a disability of the right hand fingers, a disability of the left hand fingers, hypertension, a disability manifested by infections, and/or a disability manifested by breathing problems.

There is no medical evidence of any post-service diagnosis regarding a bilateral foot disability, a disability of the fingers, hypertension, or a disability manifested by infections, and no medical or competent lay evidence of any such symptoms over the years since service.  Regarding a disability manifested by breathing problems, the Board notes that there is evidence that the Veteran was treated for upper airway irritation in 1992.  However, in order to satisfy the requirement of a current disability, the claimant must have a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  The claimant may be granted service connection even though the disability resolved prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, the Veteran filed his claims for VA compensation benefits in March and April 2008 and the evidence does not show that he has or has had a bilateral foot disability, a disability of the right hand fingers, a disability of the left hand fingers, hypertension, a disability manifested by infections, and/or a disability manifested by breathing problems during the pendency of this claim.  

The Board has considered the Veteran's lay statements to the effect that he has such disabilities due to service.  However, although he is competent to testify to symptoms such as musculoskeletal pain or breathing problems, the diagnosis of an orthopedic disability like arthritis, an infection, a respiratory disability, or hypertension cannot be established by lay self-observation because such specific diagnoses are established by clinical findings evaluated by a person with the specialized knowledge, training, or experience to assess their significance.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the Veteran's self-diagnosis of such disabilities has no probative value.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period has had) a diagnosis of a bilateral foot disability, a disability of the right hand fingers, a disability of the left hand fingers, hypertension, a disability manifested by infections, and/or a disability manifested by breathing problems.  Consequently, there is no valid claim of service connection for such disabilities.  See Brammer, 3 Vet. App. at 225.  Accordingly, the appeal in these matters must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER

The appeals seeking service connection for a bilateral foot disability, a disability of the right hand fingers, a disability of the left hand fingers, hypertension, a disability manifested by infections, and a disability manifested by breathing problems are denied.


REMAND

Regarding the Veteran's claim for a kidney disability, the Board notes that in July 1984, he reported right flank pain and back spasms.  Postservice, he was seen in April 1997 and received diagnoses of urinary obstruction, renal colic, dehydration, and urosepsis.  Also in that month, the Veteran underwent a cystoscopy, left ureteroscopy.  The postoperative diagnosis was left ureteral caculi.  Private treatment records dated in 2000 and 2001 note treatment for a urinary tract infection, kidney stones, a kidney infection, hydronephrosis, and ureteral obstruction.  In June 2008, the impression was renal colic.  As right flank pain and back pain can be symptoms of a kidney problem, the Board finds that the low threshold standard, as to when an examination to secure a nexus opinion is necessary, is met.  McLendon, 20 Vet. App. at 79.  

With regard to the Veteran's claim for a back disability, STRs note complaints of back spasms and low back pain.  In June 2008, he was seen for a chronic history of neck and back pain.  The Veteran is competent to report back pain and to allege that he has had back pain since service.  Accordingly, the Board finds that a VA examination to secure a nexus opinion is necessary.  See McLendon, 20 Vet. App. at 79.  Further, the Veteran indicated that he was scheduled for back surgery in April 2009.  Records of such treatment do not appear to be of record.  As such may be pertinent to his claim, they must be obtained.


Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record any outstanding treatment records related to the remaining claims on appeal, to include records from April 2009 back surgery.

2.  Arrange for an appropriate examination of the Veteran to determine the nature and likely etiology of any kidney disability and any back disability.  The record (to include this remand) must be reviewed by the examiner(s) in conjunction with the examination(s).  Based on examination of the Veteran and review of his record, the examiner(s) should provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each kidney disability entity found.

(b)  As to each kidney disability entity diagnosed, opine whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service?

(c)  Please identify (by medical diagnosis) each back disability entity found.

(d)  As to each back disability entity diagnosed, opine whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service?

The examiner must explain the rationale for all opinions, to include discussion of the Veteran's STRs and lay statements.

3.  Then review the record and readjudicate the claims.  If either remains denied, issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


